UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 25, 2013 CREATIVE APP SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 333-184457 46-0684479 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3965 Paula Street La Mesa, California 91941 (Address of Principal Executive Offices, including zip code) (619) 699-9669 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group, LLP Columbia Center 401 West A Street, Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On February 25, 2013, the Company completed its initial public offering through the sale of 500,000 shares of common stock, resulting in gross proceeds of $50,000. Our Registration Statement on Form S-1 (File No. 333-184457), related to our initial public offering, was declared effective by the SEC on January 10, 2013. A total of 500,000 shares of common stock were registered with the SEC with an aggregate offering price of $50,000. All of these shares were registered on our behalf. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CREATIVE APP SOLUTIONS, INC. By: /S/ Ryan Faught Ryan Faught, President Date:February 25, 2013 2
